           Case 1:19-cv-03629-SAG Document 8 Filed 01/28/20 Page 1 of 1



J. STEPHEN SIMMS
PRINCIPAL
JSSIMMS@SIMMSSHOWERS.COM
443.290.8704


                                                                   January 28, 2020
BY CM/ECF

Hon. Stephanie A. Gallagher
United States District Judge for the
 District of Maryland
201 W. Lombard Street
Baltimore, Maryland 21030

                Re:      E.N. Bisso & Son, Inc. v. Bouchard Transportation Co., Inc. et al.,
                         Civil Action No. SAG-19-3629

Dear Judge Gallagher:

        We write to report the case status.

         E.N. Bisso filed its verified complaint on December 23rd. . This Court on December 26th [ECF 6]
denied without prejudice E.N. Bisso’s motions to issue maritime garnishment writs and for the writs’
service, writing that “if Bisso wishes to continue seeking attachment of Bouchard assets, it may file an
Amended Verified Complaint and refile its Motions.”

        E.N. Bisso since entered into discussion with Bouchard about potential settlement. Bouchard
before and since, however, has been served in federal courts around the country with multiple claims
together exceeding several millions of dollars. Bouchard vessels also have been arrested and several
remain arrested.

        Consequently, Bouchard may not be able to pay the required settlement amount (for which
Bouchard has no defense) to E.N. Bisso, and E.N. Bisso therefore may choose to file an amended
complaint and re-file its motions. E.N. Bisso also is aware that pursuant to Fed. R. Civ. P. 4(h) it has to
and including Monday, April 27th to serve Bouchard with the summons and complaint.

        E.N. Bisso expects that whether it can reach settlement with Bouchard, will be more clear by at
least mid-February. E.N. Bisso consequently will report to the Court by or before Friday, February 14th
with further status.


                                                           Respectfully Submitted,



                                                           J. Stephen Simms




    201 INTERNATIONAL CIRCLE, SUITE 250 | BALTIMORE, MARYLAND 21030 | WWW.SIMMSSHOWERS.COM |
                                OFFICES ALSO IN LEESBURG, VIRGINIA
